Banke, Judge.
The defendant appeals from his conviction of aggravated assault.
On the evening of November 1, 1975, the defendant and Willie Kendrick were present in a bar in Dooly County. The defendant was having a tete-a-tete with a woman for whom Mr. Kendrick apparently had some affection. Mr. Kendrick approached the defendant from behind without a weapon and said, "Well, y’all ain’t got to talk so low. Y’all can talk out.” The defendant spun around on his bar stool and stabbed Mr. Kendrick. The defendant claimed that he acted in self-defense, believing that Kendrick might have a knife.
The defendant challenges the jury verdict on general grounds. The questions of whether the victim’s actions were sufficient provocation for the attack or whether the defendant was justified in believing it necessary to use deadly force in self-defense are within the province of the jury to decide. See Jeffers v. State, 129 Ga. App. 712 (201 SE2d 161) (1973); Amerson v. State, 18 Ga. App. 176 (88 SE 998) (1916). The evidence was sufficient to sustain a verdict, which will therefore be affirmed.

Judgment affirmed.


Quillian,P. J., and Shulman, J., concur.

D. E. Turk, District Attorney, Gary C. Christy, Assistant District Attorney, for appellee.